 
Exhibit 10.17


INTEGRYS ENERGY GROUP, INC.
2007 OMNIBUS INCENTIVE COMPENSATION PLAN




Section  1.  
PURPOSE AND DEFINITIONS

 
(a) Purpose.  The purpose of the Integrys Energy Group, Inc. 2007 Omnibus
Incentive Compensation Plan is to promote the interests of the Company and its
shareholders by (a) attracting and retaining executives and other key employees
of outstanding training, experience and ability; (b) motivating them, by means
of performance-related incentives, to achieve performance goals; and (c)
enabling them to participate in the growth and financial success of the Company.
It is intended that this purpose be effected via performance-based incentives
and through awards or grants of stock options and various other rights with
respect to shares of the Company’s common stock, as provided herein, to such
eligible employees (as defined in subsection (b) below).
 
(b) Definitions.  The following terms shall have the following respective
meanings unless the context requires otherwise:
 
(1) An “Affiliate” of, or a person “affiliated” with, a specified person is a
person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the person
specified and the term “Associate” used to indicate a relationship with any
person, means (i) any corporation or organization (other than the registrant or
a majority-owned subsidiary of the registrant) of which such person is an
officer or partner or is, directly or indirectly, the beneficial owner of 10
percent or more of any class of equity securities, (ii) any trust or other
estate in which such person has a substantial beneficial interest or as to which
such person serves as trustee or in a similar fiduciary capacity, and (iii) any
relative or spouse of such person, or any relative of such spouse, who has the
same home as such person or who is a director or officer of the registrant or
any of its parents or subsidiaries.
 
(2) The term “Annual Performance Right” shall mean the right to receive up to
the amount of compensation described in the Participant’s award agreement,
taking into account the Target Award and the Performance Formula, upon the
attainment of one or more
 

--------------------------------------------------------------------------------


 
specified Performance Goals, subject to the terms and conditions of the award
agreement and the Plan.
 
(3) A person shall be deemed to be the “Beneficial Owner” of any securities:
 
(A) which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, (A)
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates or Associates until such
tendered securities are accepted for purchase or (B) securities issuable upon
exercise of Rights pursuant to the terms of the Company’s Rights Agreement with
American Stock Transfer & Trust Company, originally dated as of December 12,
1996 between the Company and Firstar Trust Company, as amended from time to time
(or any successor to such Rights Agreement) at any time before the issuance of
such securities;
 
(B) which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule 13d-3 of the General Rules and Regulations
under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this
subparagraph (ii) as a result of an agreement, arrangement or understanding to
vote such security if the agreement, arrangement or understanding:  (A) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent
 
-2-

--------------------------------------------------------------------------------


 
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act and (B) is not also then reportable on a Schedule 13D
under the Act (or any comparable or successor report); or
 
(C) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in Section paragraph
(B) above) or disposing of any voting securities of the Company.
 
(4) The term “Board” shall mean the Board of Directors of the Company.
 
(5) The term “Change in Control” shall mean the occurrence of any one of the
following:
 
(A) any Person (other than any employee benefit plan of Integrys Energy Group,
Inc. or of any subsidiary of Integrys Energy Group, Inc., any Person organized,
appointed or established pursuant to the terms of any such benefit plan or any
trustee, administrator or fiduciary of such a plan) is or becomes the Beneficial
Owner of securities of Integrys Energy Group, Inc. representing at least 30% of
the combined voting power of the then outstanding securities of Integrys Energy
Group, Inc.;
 
(B) one-half or more of the members of the Board are not Continuing Directors;
 
(C) there shall be consummated any merger, consolidation, or reorganization of
Integrys Energy Group, Inc. with any other corporation as a result of which less
than 50% of the outstanding voting securities of the surviving or resulting
entity are owned by the former shareholders of
 
-3-

--------------------------------------------------------------------------------


 
Integrys Energy Group, Inc. other than a shareholder who is an Affiliate or
Associate of any party to such consolidation or merger;
 
(D) there shall be consummated any merger of Integrys Energy Group, Inc. or
share exchange involving Integrys Energy Group, Inc. in which Integrys Energy
Group, Inc. is not the continuing or surviving corporation other than a merger
of Integrys Energy Group, Inc. in which each of the holders of Common Stock of
Integrys Energy Group, Inc. immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger;
 
(E) there shall be consummated any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of Integrys Energy Group, Inc. to a Person which is not a
wholly owned subsidiary of Integrys Energy Group, Inc.; or
 
(F) the shareholders of Integrys Energy Group, Inc. approve any plan or proposal
for the liquidation or dissolution of Integrys Energy Group, Inc.
 
If a Plan Award is considered deferred compensation subject to the provisions
of  Code Section 409A, and if a payment under such Plan Award would be
accelerated or otherwise triggered upon a “change in control”, then the
foregoing definition is modified, to the extent necessary to avoid the
imposition of an excise tax under Section 409A, to mean a “change in control
event’ as such term in defined for purposes of Code Section 409A.


(6) The term “Code” shall mean the Internal Revenue Code of 1986, or any
successor thereto, as the same may be amended and in effect from time to time.
 
(7) The term “Committee” shall mean the committee appointed pursuant to Section
2 to administer the Plan.
 
-4-

--------------------------------------------------------------------------------


 
(8) The term “Company” shall mean Integrys Energy Group, Inc., or any successor
thereto.
 
(9) The term “Continuing Director” shall mean (i) any member of the Board of
Directors of Integrys Energy Group, Inc. who was a member of such Board on the
day following the Effective Date of this Plan, (ii) any successor of a
Continuing Director who is recommended to succeed a Continuing Director by a
majority of the Continuing Directors then on such Board, and (iii) additional
directors elected by a majority of the Continuing Directors then on such Board.
 
(10) The term “Covered Executive” shall mean, with respect to each taxable year
of the Company, an individual who, on the last day of the taxable year, is the
Chief Executive Officer of the Company or among the four highest compensated
officers of the Company and its subsidiaries (other than the Chief Executive
Officer), as determined pursuant to the executive compensation disclosure rules
under the Exchange Act.
 
(11) The term “Employee” shall mean an employee of the Company or any
Subsidiary.  The term “Employee” shall also be deemed to include any person who
is an employee of any joint venture corporation or partnership, or comparable
entity, in which the Company or a Subsidiary has a substantial equity interest,
provided that with respect to the granting of an Option or Stock Appreciation
Right; a person who is employed by a joint venture corporation, partnership or
comparable entity in which the Company or a Subsidiary has an ownership interest
shall be considered to be an Employee only if such corporation, partnership or
entity itself constitutes a Subsidiary.
 
(12) The term “Exchange Act” shall mean the Securities Exchange Act of 1934, or
any successor thereto, as the same may be amended and in effect from time to
time.
 
(13) The term “Fair Market Value” shall mean the closing price at which a share
of Stock shall have been sold on the New York Stock Exchange on the date of
grant of any Option, date of grant and date of exercise of a Stock Appreciation
Right, or other relevant valuation date.  In the event that any Option or Stock
Appreciation Right shall be granted, or a Stock Appreciation Right exercised, or
other relevant valuation date shall occur, on
 
-5-

--------------------------------------------------------------------------------


 
a date on which there were no such sales of Stock on the New York Stock
Exchange, the Fair Market Value of a share of Stock shall be deemed to be the
closing price at which a share of Stock shall have been sold on the New York
Stock Exchange on the next preceding day on which there were such sales. If the
Stock is not listed on the New York Stock Exchange but are traded on another
national securities exchange or through an over-the-counter market, the last
sales price on such exchange on the applicable date as described above shall be
used in determining Fair Market Value.
 
(14) The term “Final Award” shall mean the amount of compensation or the number
of shares of Stock to be awarded finally to the Participant who holds an Annual
Performance Right or a Performance Stock Right, as determined by the Committee
taking into account the extent to which the Participant has achieved the
Performance Goals.
 
(15) The term “Option” or “Options” shall mean the option to purchase Stock in
accordance with Section 6 and such other terms and conditions as may be
prescribed by the Committee.  An Option may be either an “incentive stock
option”, as such term is defined in the Code, or shall otherwise be designated
as an option entitled to favorable treatment under the Code (“ISO”) or a
“nonqualified stock option” (“NQO”). ISOs and NQOs are individually called an
“Option” and collectively called “Options”.
 
(16) The term “Other Stock-Based Awards” shall mean awards of Stock (including
Restricted Stock) or other rights made in accordance with Section 7.
 
(17) The term “Participant” shall mean an Employee who has been designated for
participation in the Plan.
 
(18) The term “Performance Goals” shall mean, with respect to any Annual
Performance Right or Performance Stock Right granted to a Participant who is a
Covered Executive, a performance measure that is based upon one or more of the
following objective business criteria established by the Committee with respect
to the Company and/or any Subsidiary, division, business unit or component
thereof: asset charge, asset turnover, capital employed in the business, capital
spending, cash flow, cost structure improvements, complexity reductions,
customer loyalty, customer value, diversity, earnings before interest and taxes,
 
-6-

--------------------------------------------------------------------------------


 
earnings before interest, depreciation and taxes, earnings growth, earnings per
share, economic value-added, environmental health, safety, occupational health
reportable incidents,  workers compensation costs, increase in customer base,
market efficiency, energy price weighted availability of generation facilities,
market share, net cash balance, net income, net income margin, net operating
cash flow, operating profit margin, operations and maintenance reduction,
electric and/or gas utility rate levels, productivity, response time, profits
before tax, quality/customer satisfaction, return on assets, return on capital,
return on equity, return on net operating assets, return on sales, revenue
growth, sales margin, sales volume, system reliability, total shareholder
return, variable margin and working capital.  With respect to each financial
Performance Goal, the relevant measurement of performance shall be computed in
accordance with generally accepted accounting principles, if applicable,
provided that the Committee may, at any time with respect to a Plan Award that
is not intended to constitute performance-based compensation for purposes of
Code Section 162(m) and not later than 90 days after the beginning of the
Performance Period with respect to a Plan Award that is intended to constitute
performance-based compensation for purposes of Code Section 162(m), define the
Performance Goal to exclude, to the extent applicable under the particular
Performance Goal, the effects of (1) extraordinary, unusual and/or non-recurring
items of income or expense, (2) gains or losses on the disposition of a business
or business unit, (3) changes in tax or accounting laws or regulations, or (iv)
a merger or acquisition. With respect to any Annual Performance Right or
Performance Stock Right granted to a Participant who is not a Covered Executive,
or with respect to any Annual Performance Right or Performance Stock Right that
is granted to a Participant who is a Covered Employee but the Committee
determines that the Annual Performance Right or Performance Stock Right either
is not eligible for or is not to be considered “performance-based compensation”
for purposes of Code Section 162(m), the Performance Goals may be based on one
or more of the business criteria described above or any other criteria based on
individual, business unit, Subsidiary, group or Company performance selected by
the Committee.  The Performance Goals may be expressed, without limitation, in
terms of attaining a specified level of the particular criterion or the
attainment of an increase or decrease (expressed as absolute numbers or as a
percentage) in the particular criterion or achievement in relation to a peer
group or other index.
 
-7-

--------------------------------------------------------------------------------


 
(19) The term “Performance Formula” shall mean a formula to be applied in
relation to the Performance Goals in determining the percentage of the Target
Award earned by the Participant with respect to a Plan Award.
 
(20) The term “Performance Period” shall mean the period of time for which
performance with respect to one or more Performance Goals with respect to any
Annual Performance Right or Performance Stock Right is to be measured.
 
(21) The terms “Performance Stock Rights” or “Performance Shares”  shall mean
the right to receive, without payment to the Company, up to the number of shares
of Stock described in the Participant’s award agreement, taking into account the
Target Award and the Performance Formula, upon the attainment of one or more
specified Performance Goals, subject to the terms and provisions of the award
agreement and the Plan.
 
(22) The term “Person” shall mean any individual, firm, partnership, corporation
or other entity, including any successor (by merger or otherwise) of such
entity, or a group of any of the foregoing acting in concert; provided, that in
the case of a merger, consolidation or reorganization of the Company with any
other corporation or a share exchange involving the Company, the shareholders of
the other corporation that is a party to the merger, consolidation,
reorganization or share exchange shall not be considered to be acting in concert
for purposes of applying Section 1(b)(5)(A).
 
(23) The term “Plan” shall mean the Integrys Energy Group, Inc. 2007 Omnibus
Incentive Compensation Plan as the same may be amended and in effect from time
to time.
 
(24) The term “Plan Awards” shall mean awards or grants of incentive
compensation, whether in cash or in the form of Options, Stock Appreciation
Rights, Performance Shares, Restricted Stock, or Other Stock Based Awards.
 
(25) The term “Restricted Stock” or “Restricted Shares” shall mean shares of
Stock delivered to (or held in escrow or in a book account for the benefit of) a
Participant, subject to such restrictions on the Participant’s right to retain
the shares as the Committee shall, in its discretion, determine.
 
-8-

--------------------------------------------------------------------------------


 
(26) The term “Right” shall mean an Annual Performance Right or a Performance
Stock Right, as required by the context.
 
(27) The term “Stock Appreciation Right” shall mean the right to receive,
without payment to the Company, an amount of cash or Stock as determined in
accordance with Section 6, based on the amount by which the Fair Market Value of
a share of Stock on the relevant valuation date exceeds the grant price.
 
(28) The term “Subsidiary” shall mean any corporation, limited liability company
or other limited liability entity in an unbroken chain of entities beginning
with the Company if each of the entities (other than the last entity or entities
in the chain) owns the stock or equity interest possessing at least fifty
percent (50%) of the total combined voting power of all classes of stock or
other equity interests in one of the other entities in the chain.  In addition,
solely for purposes of determining those individuals to whom an Option (other
than an Option that is designated as an incentive stock option for purposes of
the Code) or a Stock Appreciation Right may be granted, the term “Subsidiary”
includes an entity that would be a Subsidiary if the preceding sentence were
applied by substituting “at least twenty percent (20%)” in lieu of “at least
fifty percent (50%)” if the Committee determines that there are legitimate
business reasons for extending Options or Stock Appreciation Rights to
individuals employed by such an entity.
 
(29) The term “Stock” shall mean shares of the Company’s common stock, par value
$1.00 per share.
 
(30) The term “Target Award” shall mean the amount of compensation or the number
of shares of Stock, subject to adjustment pursuant to Section 12, to be earned
by a Participant under an Annual Performance Right or a Performance Stock Right
if all of the Performance Goals are achieved at the targeted level of
performance.
 
Section  2.  
ADMINISTRATION

 
(a) Committee.  The Plan shall be administered by the Compensation Committee of
the Board consisting of not less than two (2) members of the Board who meet the
“outside” director requirements of Section 162(m) of the Code, the independence
standards of the New York Stock Exchange and the “non-employee director”
requirements of Rule 16b-
 
-9-

--------------------------------------------------------------------------------


 
3(b)(3) under the Exchange Act, or by any other committee appointed by the
Board, provided the members of such committee meet such requirements.  The
Committee shall administer the Plan and perform such other functions as are
assigned to it under the Plan.  The Committee is authorized, subject to the
provisions of the Plan, from time to time, to establish such rules and
regulations as it may deem appropriate for the proper administration of the
Plan, and to make such determinations under, and such interpretations of, and to
take such steps in connection with, the Plan and the Plan Awards as it may deem
necessary or advisable, in each case in its sole discretion.  The Committee’s
decisions and determinations under the Plan need not be uniform and may be made
selectively among Participants, whether or not they are similarly situated.  Any
authority granted to the Committee may also be exercised by the Board, except to
the extent that the grant or exercise of such authority would cause any
qualified performance-based award to cease to qualify for exemption under
Section 162(m) of the Code.  To the extent that any permitted action taken by
the Board conflicts with any action taken by the Committee, the Board action
shall control.
 
(b) Delegation of Authority.  The Committee may delegate any or all of its
powers and duties under the Plan, including, but not limited to, its authority
to make awards under the Plan or to grant waivers pursuant to Section 9, to one
or more of its members or to one or more officers of the Company as it shall
appoint, and with any such delegation to be subject to such conditions or
limitations as the Committee may establish; provided, however, that the
Committee shall not delegate its authority to (1) act on matters affecting any
Participant who is subject to the reporting requirements of Section 16(a) of the
Exchange Act, or the liability provisions of Section 16(b) of the Exchange Act
(any such Participant being called a “Section 16 Person”) or (2) amend or modify
the Plan pursuant to the provisions of Section 15(b).  Further, no person to
whom authority has been delegated shall grant a Plan Award to himself or herself
or otherwise administer or interpret a Plan Award that has been previously
granted to such person.  To the extent of any such delegation, the term
“Committee” when used herein shall mean and include (except for purposes of
subsection (c) below) any such delegate.
 
(c) Eligibility of Committee Members.  No person while a member of the Committee
shall be eligible to hold or receive a Plan Award.
 
-10-

--------------------------------------------------------------------------------


 
Section  3.  
ANNUAL PERFORMANCE RIGHTS AND FINAL AWARDS

 
(a) Grant of Annual Performance Rights.  The Committee, at any time and from
time to time while the Plan is in effect, may grant or authorize the granting
of, Annual Performance Rights to such officers of the Company and any
Subsidiary, and other Employees, whether or not members of the Board, as it may
select and in such amount as it shall designate, subject to the provisions of
this Section 3.
 
(b) Maximum Awards.  The maximum amount that may be granted to a Covered
Executive as a Final Award with respect to one or more Annual Performance Rights
during any calendar year during any part of which the Plan is in effect, whether
such Final Award is payable in cash or credited to the Covered Executive’s
account under the Integrys Energy Group, Inc. Deferred Compensation Plan in
accordance with subsection (d) below, shall be $5 million.
 
(c) Terms and Provisions of Annual Performance Rights.  Prior to the grant of
any Annual Performance Right, the Committee shall determine the terms and
provisions of such Right, including, without limitation (1) the Target Award;
(2) one or more Performance Goals to be used to measure performance under such
Right, and the Performance Formula to be applied against the Performance Goals
in determining the amount of compensation earned under such Right as a
percentage of the Target Award; (3) the Performance Period, and (4) the effect
of the Participant’s termination of employment or death.  With respect to any
Right that is intended to constitute qualified performance-based compensation
for purposes of Code Section 162(m), such actions must be completed within 90
days of the commencement of the Performance Period.  The Committee may establish
a minimum threshold objective for any Performance Goal for such Performance
Period which, if not met, would result in no Final Award being made to any
Participant with respect to such Performance Goal for such Performance
Period.  During and after the Performance Period, but prior to the Committee’s
final determination of the Participant’s Final Award as provided in subsection
(d), the Committee may adjust the Performance Goals, Performance Formula and
Target Award and otherwise modify the terms and provisions of a Right subject to
the terms and conditions of the Plan; provided that if the Committee acts, more
than 90 days following commencement of the Performance Period, to
 
-11-

--------------------------------------------------------------------------------


 
adjust or modify the terms and provisions of a Right granted to a Participant
who is a Covered Executive, other than to decrease the amount of compensation
that may be paid under such Right, any Final Award with respect to such Right
shall not constitute qualified performance-based compensation for purposes of
Code Section 162(m).  Each Right shall be evidenced by an award agreement in
such form as the Committee may determine.
 
(d) Final Awards.
 
(1) As soon as practicable following the completion of the Performance Period
relating to any Annual Performance Right, but not later than 12 months following
such completion, the Committee shall determine the  extent to which the
Participant achieved the Performance Goals and the amount of compensation to be
awarded as a Final Award to the Participant who holds such Right.  In making
such determination, the Committee shall apply the applicable Performance Formula
for the Participant for the Performance Period against the accomplishment of the
related Performance Goals.  The Committee may, in its sole discretion, reduce
the amount of any Final Award that otherwise would be awarded to any Participant
for any Performance Period.  In addition, the Committee may, in its sole
discretion, increase the amount of any Final Award that otherwise would be
awarded to any Participant; provided that if the Committee acts to increase the
amount of any Final Award that would otherwise be awarded to a Participant who
is a Covered Executive, the Award shall not constitute qualified
performance-based compensation for purposes of Code Section 162(m).  Any such
determination shall take into account (A) the extent to which the Performance
Goals provided in such Right were, in the Committee’s sole opinion, achieved,
(B) the individual performance of such Participant during the related
Performance Period and (C) such other factors as the Committee may deem
relevant, including, without limitation, any change in circumstances or
unforeseen events, relating to the Company, the economy or otherwise, since the
date of grant of such Right.  The Committee shall notify such Participant of
such Participant’s Final Award as soon as practicable following such
determination.
 
(2) Following the determination of each Final Award, unless the Participant has
elected to defer all or a portion of the Final Award in accordance with the
 
-12-

--------------------------------------------------------------------------------


 
procedures set forth in the Integrys Energy Group, Inc. Deferred Compensation
Plan, the Final Award will be payable to the Participant in cash.
 
Section  4.  
STOCK AVAILABLE FOR PLAN AWARDS

 
(a) Stock Subject to Plan.  The Stock issued under the Plan in satisfaction of
Plan Awards may be either authorized and unissued or held in the treasury of the
Company.
 
(1) Aggregate Share Limit.  The maximum number of shares of Stock that may be
issued under the Plan in satisfaction of Plan Awards, subject to adjustment in
accordance with the provisions of Section 12, shall be equal to three million
five hundred thousand (3,500,000) shares.  Upon this Plan being approved by the
Company’s shareholders in accordance with Section 23, no further Plan Awards
shall be granted under or pursuant to the  Integrys Energy Group, Inc. 2005
Omnibus Incentive Compensation Plan (“2005 Plan”), which was previously known as
the WPS Resources Corporation 2005 Omnibus Incentive Compensation Plan;
provided, that the 2005 Plan will continue to operate in accordance with its
terms with respect to Plan Awards previously granted.
 
(2) Limit on Full-Value Awards.  Of the shares of Stock authorized for issuance
under Section 4(a)(1) above, no more than one million five hundred
thousand  (1,500,000) of such shares shall be granted as Performance Shares,
Restricted Stock or Other Stock-Based Awards.
 
(3) Limits on Plan Awards to Covered Executives.  In addition to the aggregate
share limitations sets forth in Section 4(a)(1) and 4(a)(2) above, the following
individual limitations shall apply with respect to Plan Awards granted to any
Covered Executive:
 
(A) The maximum number of shares subject to Options, with or without any related
Stock Appreciation Rights, or Stock Appreciation Rights (not related to Options)
that may be granted pursuant to Section 6 to any Covered Executive during any
calendar year during any part of which the Plan is in effect shall be one
million (1,000,000), subject to adjustment in accordance with the provision of
Section 12; and
 
-13-

--------------------------------------------------------------------------------


 
(B) The maximum number of shares of Stock that may be granted as Final Awards
pursuant to Section 5 or as Code Section 162(m) performance-based awards under
Section 7 to any Covered Executive during any calendar year during any part of
which the Plan is in effect shall be 250,000, subject to adjustment in
accordance with the provision of Section 12.
 
(b) Computation of Stock Available for Plan Awards.  For the purpose of
computing the total number of shares of Stock remaining available for Plan
Awards at any time while the Plan is in effect, there shall be debited against
the total number of shares determined to be available pursuant to this Section
4, (1) the maximum number of shares of Stock subject to Options or Stock
Appreciation Rights granted under this Plan, (2) the maximum number of shares of
Stock issuable under Performance Stock Rights granted under this Plan, and (3)
the number of shares of Stock related to Other Stock-Based Awards granted under
this Plan, as determined by the Committee in each case as of the dates on which
such Plan Awards were granted.   Further, and for the avoidance of doubt, the
following rules shall apply:
 
(1) Stock Appreciation Rights Settled in Stock.  With respect to a Stock
Appreciation Right that is exercised or otherwise become payable and that is
settled in shares of Stock, the number of shares of Stock subject to the Stock
Appreciation Right shall be counted against the reserve of shares of Stock
available for issuance under the Plan, even though the number of shares of Stock
actually issued to settle the Stock Appreciation Right might be less.
 
(2) Shares Tendered or Withheld in Payment of Option Exercise Price.  With
respect to an Option or other Plan Award that is exercise or becomes payable and
for which the Participant tenders shares of Stock, or shares of Stock are
otherwise withheld, as full or partial payment of the Option exercise price or
other price of a Plan Award,  the number of shares of Stock subject to the
Option or other Plan Award shall be counted against the reserve of shares of
Stock available or issuance under the Plan, even though the number of shares of
Stock actually issued upon exercise or settlement of the Option or other Plan
Award might be less.  The
 
-14-

--------------------------------------------------------------------------------


 
shares of Stock tendered by or withheld for payment of the Option exercise or
other purchase price shall not be available for issuance under the Plan.
 
(3) Shares Tendered or Withheld in Payment of Tax Obligations.   With respect to
any Plan Award with respect to which the Participant tenders shares of Stock, or
shares of Stock are otherwise withheld, as full or partial payment of the
Participant’s tax withholding or tax payment obligations, the number of shares
of Stock subject to the Plan Award, prior to the satisfaction of tax withholding
or tax payment obligations through the tender or withholding of shares of Stock,
shall be counted against the reserve of shares of Stock available or issuance
under the Plan, even though the number of shares of Stock actually issued upon
exercise or settlement of the Plan Award might be less.  The shares of Stock
tendered by or withheld for payment of tax withholding or tax payment
obligations shall not be available for issuance under the Plan.
 
(c) Terminated, Expired, Unearned or Forfeited Plan Awards.  The shares involved
in the unexercised or undistributed portion of any terminated, expired, unearned
or forfeited Plan Award shall be reinstated to the pool of available shares and
shall be made available for further Plan Awards.  Notwithstanding the foregoing,
in the event any Option or Stock Appreciation Right granted to a Covered
Executive is canceled, the number of shares of Stock subject to such canceled
Option or Stock Appreciation Right shall continue to count against the
individual limit specified in subsection (a)(4), in accordance with the
requirements of Code Section 162(m).
 
Section  5.  
PERFORMANCE STOCK RIGHTS AND FINAL AWARDS

 
(a) Grant of Performance Stock Rights.  The Committee, at any time and from time
to time while the Plan is in effect, may grant, or authorize the granting of,
Rights to such officers of the Company and any Subsidiary, and other key
salaried Employees, whether or not members of the Board, as it may select and
for such numbers of shares as it shall designate, subject to the provisions of
this Section 5 and Section 4.
 
(b) Terms and Provisions of Performance Stock Rights.  Prior to the grant of any
Right, the Committee shall determine the terms and provisions of each Right,
including,
 
-15-

--------------------------------------------------------------------------------


 
without limitation (1) the Target Award; (2) one or more Performance Goals to be
used to measure performance under such Right, and the Performance Formula to be
applied against the Performance Goals in determining the number of shares of
Stock earned under such Right as a percentage of the Target Award; (3) the
Performance Period; (4) the period of time, if any, during which the disposition
of shares of Stock issuable under such Right shall be restricted as provided in
subsection (a) of Section 10, provided, however, that the Committee may
establish restrictions applicable to any Right at the time of or at any time
prior to the granting of the related Final Award rather than at the time of
granting such Right; and (5) the effect of the Participant’s termination of
employment or death.  With respect to any Right that is intended to constitute
qualified performance-based compensation for purposes of Code Section 162(m),
such actions must be completed within 90 days of the commencement a Performance
Period.  The Committee may establish a minimum threshold objective for any
Performance Goal for such Performance Period which, if not met, would result in
no Final Award being made to any Participant with respect to such Performance
Goal for such Performance Period.  During and after the Performance Period, but
prior to the Committee’s final determination of the Participant’s Final Award as
provided in subsection (d), the Committee may adjust the Performance Goals,
Performance Formula and Target Award and otherwise modify the terms and
provisions of a Right, subject to the terms and conditions of the Plan; provided
that if the Committee acts, more than 90 days following commencement of the
Performance Period, to adjust or modify the terms and provisions of a Right
granted to a Participant who is a Covered Executive, other than to decrease the
amount of compensation that may be paid under such Right, any Final Award with
respect to such Right shall not constitute qualified performance-based
compensation for purposes of Code Section 162(m).  Each Right shall be evidenced
by an award agreement in such form as the Committee may determine.
 
(c) Dividend Equivalents on Stock Performance Rights.
 
(1) If the Committee shall determine, each Participant to whom a Right is
granted shall be entitled to receive payment of the same amount of cash that
such Participant would have received as cash dividends if, on each record date
during the Performance Period relating to such Right, such Participant had been
the holder of record of a number of shares of Stock equal to 100% of the related
Target Award (as adjusted pursuant to Section 12).  
 
-16-

--------------------------------------------------------------------------------


 
Any such payment may be made at the same time as a dividend is paid or may be
deferred until the date that a Final Award is determined, as determined by the
Committee in its sole discretion.  Such cash payments are hereinafter called
“dividend equivalents”.  Notwithstanding anything to the contrary herein, if the
Committee determines that Dividend Equivalents should be granted with respect to
any “stock right” within the meaning of Code Section 409A, the terms and
conditions of the Dividend Equivalent rights shall be set forth in a separate
writing, and to the extent that the Dividend Equivalents are considered deferred
compensation subject to Code Section 409A, the writing shall include terms and
conditions, including payment terms, that comply with the provisions of Code
Section 409A.
 
(2) Notwithstanding the provisions of subsection (c)(1), the Committee may
determine that, in lieu of receiving all or any portion of any such dividend
equivalent in cash, a Participant shall receive an award of full shares of Stock
having a Fair Market Value approximately equal to the portion of such dividend
equivalent that was not paid in cash.  Certificates for shares of Stock so
awarded may be issued as of the payment date for the related cash dividend or
may be deferred until the date that the Final Award is determined, and the
shares of Stock covered thereby may be subject to the terms and conditions of
the Right to which it relates (including but not limited to the attainment of
the Performance Goals) and the terms and conditions of the Plan (including but
not limited to Sections 5, 9, 10 and 12), all as determined by the Committee in
its sole discretion.
 
(d) Final Awards.
 
(1) As soon as practicable following the completion of the Performance Period
relating to any Right, but not later than 12 months following such completion,
the Committee shall determine the  extent to which the Participant achieved the
Performance Goals and the number of shares of Stock to be awarded as a Final
Award to the Participant who holds such Right.  Each Final Award shall represent
only full shares of Stock, and any fractional share that would otherwise result
from such Final Award calculation shall be disregarded.  In making such
determination, the Committee shall apply the applicable Performance Formula for
the Participant for the Performance Period against the accomplishment of the
related Performance Goals.  The Committee may, in its sole discretion, reduce
the amount
 
-17-

--------------------------------------------------------------------------------


 
of any Final Award that otherwise would be awarded to any Participant for any
Performance Period.  In addition, the Committee may, in its sole discretion,
increase the amount of any Final Award that otherwise would be awarded to any
Participant; provided that if the Committee acts to increase the amount of any
Final Award that would otherwise be awarded to a Participant who is a Covered
Executive, the Award shall not constitute qualified performance-based
compensation for purposes of Code Section 162(m).  Any such determination shall
take into account (A) the extent to which the Performance Goals provided in such
Right were, in the Committee’s sole opinion, achieved, (B) the individual
performance of such Participant during the related Performance Period and (C)
such other factors as the Committee may deem relevant, including, without
limitation, any change in circumstances or unforeseen events, relating to the
Company, the economy or otherwise, since the date of grant of such Right.  The
Committee shall notify such Participant of such Participant’s Final Award as
soon as practicable following such determination.
 
(2) Following the determination of each Final Award, unless the Participant has
elected to defer all or a portion of the Final Award in accordance with the
procedures set forth in the Integrys Energy Group, Inc. Deferred Compensation
Plan or unless the Committee has directed an alternate form of distribution, the
Company shall issue or cause to be issued certificates for the number of shares
of Stock representing such Final Award, registered in the name of the
Participant who received such Final Award. Such Participant shall thereupon
become the holder of record of the number of shares of Stock evidenced by such
certificates, entitled to dividends, voting rights and other rights of a holder
thereof, subject to the terms and provisions of the Plan, including, without
limitation, the provisions of this subsection (d) and Sections 9, 10 and 12. The
Committee may require that such certificates bear such restrictive legend as the
Committee may specify and be held by the Company in escrow or otherwise pursuant
to any form of agreement or instrument that the Committee may specify.  If the
Committee has determined that deferred dividend equivalents shall be payable to
a Participant with respect to any Right pursuant to subsection (c) of this
Section 5, then concurrently with the issuance of such certificates, the Company
shall deliver to such Participant a cash payment or additional shares of Stock
in settlement of such dividend equivalents.
 
-18-

--------------------------------------------------------------------------------


 
Section  6.  
OPTIONS AND STOCK APPRECIATION RIGHTS

 
(a) Grant of Options.
 
(1) The Committee, at any time and from time to time while the Plan is in
effect, may authorize the granting of Options to such officers of the Company
and any Subsidiary, and other salaried Employees, whether or not members of the
Board, as it may select, and for such numbers of shares as it shall designate,
subject to the provisions of this Section 6 and Section 4.  Each Option granted
pursuant to the Plan shall be a NQO unless designated by the Committee at the
time of grant as an ISO.
 
(2) The date on which an Option shall be granted shall be the date of
authorization of such grant or such later date as may be determined by the
Committee at the time such grant is authorized.  The Committee may not make a
grant of an Option with a grant date that is effective prior to the date the
Committee takes action to approve such Plan Award.  Any individual may hold more
than one Option.
 
(b) Price.  In the case of each Option granted under the Plan the option price
shall be the Fair Market Value of Stock on the date of grant of such Option;
provided, however, that the Committee may in its discretion fix an option price
in excess of (but not lower than) the Fair Market Value of Stock on such date.
 
(c) Grant of Stock Appreciation Rights.
 
(1) The Committee, at any time and from time to time while the Plan is in
effect, may authorize the granting of Stock Appreciation Rights to such officers
of the Company and any Subsidiary, and other salaried Employees, whether or not
members of the Board, as it may select, and for such numbers of shares as it
shall designate, subject to the provisions of this Section 6 and Section 4.  The
Committee may not make a grant of a Stock Appreciation Right with a grant date
that is effective prior to the date the Committee takes action to approve such
Plan Award.  Each Stock Appreciation Right may relate to all or a portion of a
specific Option granted under the Plan and may be granted concurrently with the
Option to which it relates or at any time prior to the exercise, termination or
expiration of such Option (a “Tandem SAR”), or may be granted independently of
any Option, as determined by the
 
-19-

--------------------------------------------------------------------------------


 
Committee.  If the Stock Appreciation Right is granted independently of an
Option, the grant price of such Stock Appreciation Right shall be the Fair
Market Value of Stock on the date of grant; provided, however, that the
Committee may, in its discretion, fix a grant price in excess of (but not less
than) the Fair Market Value of Stock on such grant date.
 
(2) Upon exercise of a Stock Appreciation Right, the Participant will be
entitled to receive, without payment to the Company, either (A) that number of
shares of Stock determined by dividing (i) the total number of shares of Stock
subject to the Stock Appreciation Right being exercised by the Participant,
multiplied by the amount by which the Fair Market Value of a share of Stock on
the day the right is exercised exceeds the grant price (such amount being
hereinafter referred to as the “Spread”), by (ii) the Fair Market Value of a
share of Stock on the exercise date, or (B) cash in any amount determined by
multiplying (i) the total number of shares of Stock subject to the Stock
Appreciation Right being exercised by the Participant, by (ii) the amount of the
Spread; or (C) a combination of shares of Stock and cash, in amounts determined
as set forth in clauses (A) and (B) above, as determined by the Committee in its
sole discretion; provided, however, that, in the case of a Tandem SAR, the total
number of shares which may be received upon exercise of a Stock Appreciation
Right for Stock shall not exceed the total number of shares subject to the
related Option or relevant portion thereof, and the total amount of cash which
may be received upon exercise of a Stock Appreciation Right for cash shall not
exceed the Fair Market Value on the date of exercise of the total number of
shares subject to the related Option or portion thereof that are subject to the
cash exercise.
 
(d) Terms and Conditions.
 
(1) Each Option and Stock Appreciation Right granted under the Plan shall be
exercisable on such date or dates, during such period, for such number of shares
and subject to such further conditions as shall be determined pursuant to the
provisions of the award agreement with respect to such Option and Stock
Appreciation Right; provided, however, that a Tandem SAR shall not be
exercisable prior to or later than the time the related Option could be
exercised; and provided, further, that in any event no Option or Stock
Appreciation Right shall be exercised beyond ten years from the date of grant.
 
-20-

--------------------------------------------------------------------------------


 
(2) The Committee may impose such conditions as it may deem appropriate upon the
exercise of an Option or a Stock Appreciation Right, including, without
limitation, a condition that the Stock Appreciation Right may be exercised only
in accordance with rules and regulations adopted by the Committee from time to
time.
 
(3) With respect to Options issued with Tandem SARs, the right of a Participant
to exercise the Tandem SAR shall be cancelled if and to the extent the related
Option is exercised, and the right of a Participant to exercise an Option shall
be cancelled if and to the extent that shares covered by such Option are used to
calculate the consideration received upon exercise of the Tandem SAR.
 
(4) If any fractional share of Stock would otherwise be payable to a Participant
upon the exercise of an Option or Stock Appreciation Right, the Participant
shall be paid a cash amount equal to the same fraction of the Fair Market Value
of the Stock on the date of exercise.
 
(e) Award Agreement.  Each Option and Stock Appreciation Right shall be
evidenced by an award agreement in such form and containing such provisions not
inconsistent with the provisions of the Plan as the Committee from time to time
shall approve.
 
(f) Payment for Option Shares.
 
(1) Payment for shares of Stock purchased upon exercise of an Option granted
hereunder shall be made in such manner as is provided in the applicable award
agreement or as otherwise permitted by the Committee, which may include payment
through a cash-less exercise if the Committee has determined that the particular
form of cashless exercise will not result in adverse accounting implications for
the Company.
 
(2) Unless the Committee shall provide otherwise in any award agreement, any
payment for shares of Stock purchased upon exercise of an Option granted
hereunder may be made in cash, by delivery of shares of Stock beneficially owned
by the Participant, or by a combination of cash and Stock, at the election of
the Participant; provided, however, that any shares of Stock so delivered shall
have been beneficially owned by the Participant for a period of not less than
six months prior to the date of exercise.  Any such shares
 
-21-

--------------------------------------------------------------------------------


 
of Stock so delivered shall be valued at their Fair Market Value on the date of
such exercise.  The Committee shall determine whether and if so the extent to
which actual delivery of share certificates to the Company shall be required.
 
Section  7.  
OTHER STOCK-BASED AWARDS

 
(a) Grants of Other Stock-Based Awards.  The Committee, at any time and from
time to time while the Plan is in effect, may grant Other Stock-Based Awards to
such officers of the Company and its Subsidiaries, and other key salaried
Employees, whether or not members of the Board, as it may select. Such Plan
Awards pursuant to which Stock is or may in the future be acquired, or Plan
Awards valued or determined in whole or part by reference to, or otherwise based
on, Stock, may include, but are not limited to, awards of Restricted Stock or
Plan Awards denominated in the form of “stock units”, grants of so-called
“phantom stock” and options containing terms or provisions differing in whole or
in part from Options granted pursuant to Section 6.  Other Stock-Based Awards
may be granted either alone, in addition to, in tandem with or as an alternative
to any other kind of Plan Award, grant or benefit granted under the Plan or
under any other employee plan of the Company, including a plan of any acquired
entity.
 
(b) Terms and Conditions.  Subject to the provisions of the Plan, the Committee
shall have the authority to determine the time or times at which Other
Stock-Based Awards shall be made, the number of shares of Stock or stock units
and the like to be granted or covered pursuant to such Plan Awards (subject to
the provisions of Section 4) and all other terms and conditions of such Plan
Awards, including, but not limited to, the vesting period (if any) applicable to
such Plan Awards, and whether such Plan Awards shall be payable or paid in cash,
Stock or otherwise.
 
(c) Consideration for Other Stock-Based Awards.  In the discretion of the
Committee, any Other Stock-Based Award may be granted (1) as a Stock bonus for
no consideration other than services rendered or to be rendered, (2) in lieu of
cash compensation, (3) subject to Code Section 409A, in exchange for another
compensation right that the Participant has, or (4) on such other terms and
conditions as determined by the Committee.
 
-22-

--------------------------------------------------------------------------------


 
Section  8.  
CASH AWARDS TO EMPLOYEES OF FOREIGN SUBSIDIARIES OR BRANCHES OR JOINT VENTURES

 
In order to facilitate the granting of Plan Awards to Participants who are
foreign nationals or who are employed outside of the United States of America,
the Committee may provide for such special terms and conditions, including
without limitation substitutes for Plan Awards, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Such substitutes for Plan Awards may include a requirement that the
Participant receive cash, in such amount as the Committee may determine in its
sole discretion, in lieu of any Plan Award or share of Stock that would
otherwise have been granted to or delivered to such Participant under the Plan.
The Committee may approve any supplements to, or amendments, restatements or
alternative versions of the Plan as it may consider necessary or appropriate for
purposes of this Section 8 without thereby affecting the terms of the Plan as in
effect for any other purpose, and the Secretary or other appropriate officer of
the Company may certify any such documents as having been approved and adopted
pursuant to properly delegated authority; provided, however, that no such
supplements, amendments, restatements or alternative versions shall include any
provision that is inconsistent with the terms of the Plan as then in
effect.  Participants subject to the laws of a foreign jurisdiction may request
copies of, or the right to view, any materials that are required to be provided
by the Company pursuant to the laws of such jurisdiction.
 
Section  9.  
PAYMENT OF PLAN AWARDS AND CONDITIONS THEREON

 
(a) Effect of Competitive Activity.  Anything contained in the Plan to the
contrary notwithstanding, if the employment of any Participant shall terminate,
for any reason other than death, while any Plan Award granted to such
Participant is outstanding hereunder, and such Participant has not yet received
the compensation or Stock covered by such Plan Award or otherwise received the
full benefit of such Plan Award, such Participant, if otherwise entitled
thereto, shall receive such Stock or compensation or benefit only if, during the
entire period from the date of such Participant’s termination to the date of
such receipt, such Participant shall have (1) made himself or herself available,
upon request, at reasonable times and upon a reasonable basis, to consult with,
supply information to and otherwise cooperate with the Company or any Subsidiary
with respect to any matter that shall have been handled by him or her or under
his or
 
-23-

--------------------------------------------------------------------------------


 
her supervision while he or she was in the employ of the Company or of any
Subsidiary, and (2) refrained from engaging in any activity that is directly or
indirectly in competition with any activity of the Company or any Subsidiary.
 
(b) Nonfulfillment of Competitive Activity Conditions: Waivers Under the
Plan.  In the event of a Participant’s non-fulfillment of any condition set
forth in subsection (a) of this Section 9, such Participant’s rights under any
Plan Award shall be forfeited and cancelled forthwith; provided, however, that
the nonfulfillment of such condition may at any time (whether before, at the
time of or subsequent to termination of employment) be waived in the following
manner:
 
(1) with respect to any such Participant who at any time shall have been a
Section 16 Person, such waiver may be granted by the Committee upon its
determination that in its sole judgment there shall not have been and will not
be any substantial adverse effect upon the Company or any Subsidiary by reason
of the nonfulfillment of such condition; and
 
(2) with respect to any other such Participant, such waiver may be granted by
the Committee (or any delegate thereof) upon its determination that in its sole
judgment there shall not have been and will not be any such substantial adverse
effect.
 
(c) Effect of Inimical Conduct.  Anything contained in the Plan to the contrary
notwithstanding, all rights of a Participant under any Plan Award shall cease on
and as of the date on which it has been determined by the Committee that such
Participant at any time (whether before or subsequent to termination of such
Participant’s employment) acted in a manner inimical to the best interests of
the Company or any Subsidiary.
 
(d) Taxes and Tax Withholding.  Prior to any distribution of cash, Stock or
Other Stock-Based Awards (including payments under Section 5(c)) to any
Participant,  arrangements deemed appropriate by the Committee shall be made for
the payment of any taxes and other amounts required to be withheld by federal,
state or local law.   Such arrangements may include a requirement that the
Company (or an Affiliate) withhold from cash or shares otherwise due the
Participant with respect to a Plan Award.  Alternatively, the Committee may
require the Participant to pay to the Company or Affiliate, in cash and promptly
upon demand,
 
-24-

--------------------------------------------------------------------------------


 
the aggregate amount of such taxes or other required amounts.  If shares of the
Company’s stock are deliverable upon the Participant’s exercise of or payment of
a Plan Award, the Committee may, but need not, permit the Participant to satisfy
all or a portion of the Federal, state and local tax withholding obligations
resulting from such Plan Award by (1) withholding shares otherwise deliverable
under the Plan Award, (2) tendering back shares received in connection with the
Plan Award, or (3) deliver other previously owned shares; provided that to the
extent that the Committee determines that such action is necessary or
appropriate in order to avoid an accounting charge, the Committee may require
that previously owned shares have been held by the Participant for a minimum
period of time prescribed by the Committee prior to being delivered in payment
of the tax obligations, and the Committee may restrict the number of shares
withheld, tendered back or delivered to the minimum Federal, state and local tax
withholding obligation associated with the transaction.   In any case, the
Committee may defer making payment or delivery under any Plan Award until tax
withholding and payment matters have been resolved to the Committee’s
satisfaction.  Notwithstanding anything to the contrary, neither the Company nor
the Committee nor any other person guarantees to any Participant or any other
person with an interest in a Plan Award that (1) a Plan Award intended to be
exempt from Code Section 409A shall be so exempt, (2) any Plan Award intended to
comply with Code Section 409A or Code Section 422 shall so comply, (3) any Plan
Award shall receive specific tax treatment under the Code or other applicable
tax law.  Neither the Company nor the Committee nor any other person shall have
any duty to indemnify, defend or hold harmless any individual with respect to
the tax consequences of any Plan Award.
 
(e) Substitution.  The Committee, in its sole discretion, may substitute a Plan
Award (except ISOs) for another Plan Award or Plan Awards of the same or
different type.
 
(f) Section 409A Separation from Service.  For purposes of any Plan Award that
is subject to Code Section 409A and with respect to which the terms and
conditions of the Plan Award, as determined by the Committee (or if applicable,
elected by the Participant) at the time of grant provide for distribution or
settlement of the Plan Award upon the Participant’s termination of employment,
the Participant will be deemed to have terminated employment on the date on
which the Participant incurs a “separation from service” within the meaning of
Code Section 409A.
 
-25-

--------------------------------------------------------------------------------


 
Section  10.  
NON-TRANSFERABILITY OF PLAN AWARDS; RESTRICTIONS ON DISPOSITION AND EXERCISE OF
PLAN AWARDS

 
(a) Restrictions on Transfer of Rights or Final Awards.  No Right or, until the
expiration of any restriction period imposed by the Committee, no shares of
Stock covered by any Final Award, shall be transferred, pledged, assigned or
otherwise disposed of by a Participant, except as permitted by the Plan, without
the consent of the Committee, otherwise than by will or the laws of descent and
distribution; provided, however, that the Committee may permit, on such terms as
it may deem appropriate, use of Stock included in any Final Award as partial or
full payment upon exercise of an Option under the Plan or a stock option under
any other stock option plan of the Company prior to the expiration of any
restriction period relating to such Final Award.
 
(b) Restrictions on Transfer of Options or Stock Appreciation Rights.  Unless
the Committee determines otherwise, no Option or Stock Appreciation Right shall
be transferable by a Participant otherwise than by will or the laws of descent
and distribution, and during the lifetime of a Participant the Option or Stock
Appreciation Right shall be exercisable only by such Participant or such
Participant’s guardian or legal representative.
 
(c) Restrictions on Transfer of Certain Other Stock-Based Awards.  Unless the
Committee determines otherwise, no Other Stock-Based Award shall be transferable
by a Participant otherwise than by will or the laws of descent and distribution,
and during the lifetime of a Participant any such Other Stock-Based Award shall
be exercisable only by such Participant or such Participant’s guardian or legal
representative.
 
(d) No Transfers for Value.  Notwithstanding anything in Section 10 to the
contrary, in no event may a Right or Plan Award be transferred for value or
consideration while the Right is outstanding or prior to the date on which any
restriction period imposed by the Committee has lapsed.
 
(e) Attachment and Levy.  No Plan Award shall be subject, in whole or in part,
to attachment, execution or levy of any kind, and any purported transfer in
violation hereof shall be null and void.  Without limiting the generality of the
foregoing, no domestic relations order purporting to authorize a transfer of a
Plan Award, or to grant to any person other than the
 
-26-

--------------------------------------------------------------------------------


 
Participant the authority to exercise or otherwise act with respect to a Plan
Award, shall be recognized as valid.
 
Section  11.  
DESIGNATION OF BENEFICIARIES

 
Any benefits due and payable to a Participant following the Participant’s death
shall be paid to the executor or administrator of the Participant’s estate (or
to such person as the executor or administrator of the estate may certify as
being eligible to receive such award as a result of the operation of the
Participant’s last will and testament or the application of the laws of
intestate succession), and upon any such payment, the Company, the Plan, the
Committee and the members thereof shall not be under any further liability to
anyone.  Notwithstanding the foregoing, the Committee may, but need not, permit
a Participant to file with the Company a written designation of a beneficiary or
beneficiaries under the Plan, subject to such limitations as to the classes and
number of beneficiaries and contingent beneficiaries and such other limitations
as the Committee from time to time may prescribe.  A Participant may from time
to time revoke or change any such designation of beneficiary.  Any designation
of a beneficiary under the Plan shall be controlling over any other disposition,
testamentary or otherwise; provided, however, that if the Committee shall be in
doubt as to the entitlement of any such beneficiary to receive any Right, Final
Award, Option, Stock Appreciation Right or Other Stock-Based Award, or if
applicable law requires the Company to do so, the Committee may recognize only
the legal representative of such Participant as the sole beneficiary, in which
case the Company, the Plan, the Committee and the members thereof shall not be
under any further liability to anyone.  In the event of the death of any
Participant, the term “Participant” as used in the Plan shall thereafter be
deemed to refer to the person entitled to payment pursuant to this Section 11
unless the context otherwise requires.
 
Section  12.  
MERGER, CONSOLIDATION, STOCK DIVIDENDS, ETC.

 
(a) Adjustments In General.  In the event of any merger, share exchange,
consolidation, reorganization, recapitalization, stock split, stock dividend or
other event in which the Stock is subdivided or combined, cash dividend the
amount of which, on a per share basis, exceeds fifteen percent (15%) of the Fair
Market Value of a share of Stock at the time the dividend is declared, or the
Company shall effect any other dividend or other distribution of its
 
-27-

--------------------------------------------------------------------------------


 
Stock that the Board determines by resolution is extraordinary or special in
nature or that is in connection with a transaction that the Company
characterizes publicly as a recapitalization or reorganization of the Shares or
words of similar import, or any other event shall occur, which, in the judgment
of the Committee necessitates an adjustment to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under this
Plan, an appropriate adjustment, as the Committee may deem equitable and
consistent with applicable law, shall be made in (1) the total number of shares
available for Plan Awards and in all other provisions of the Plan that include a
reference to a number of shares, (2) in the numbers of shares covered by, and
other terms and provisions (including, but not limited to the grant or exercise
price of any Plan Award) of outstanding Plan Awards, and (3) to the extent that
the exercise of such discretion does not cause a Plan Award that is intended to
qualify as performance-based compensation under Code Section 162(m) to lose its
status as such, the Performance Goals applicable to a Plan Award.
 
(b) Special Rules.  The following supplement the adjustment rules set forth in
Section 12(a) above:
 
(1) In the event of any reorganization, merger, consolidation, combination or
other similar corporate transaction or event, whether or not constituting a
Change of Control (other than any such transaction in which the Company is the
continuing corporation and in which the outstanding Stock of the Company is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Committee  may substitute, on an
equitable basis as the Committee determines, for each share of Stock then
subject to a Plan Award and the shares of Stock subject to this Plan (if the
Plan will continue in effect),  the number and kind of shares of stock, other
securities, cash or other property to which holders of Stock are or will be
entitled in respect of each share of Stock pursuant to the transaction.
 
(2) Without affecting the number of shares of Stock otherwise reserved or
available under this Plan, in connection with any merger, consolidation,
acquisition of property or stock, or reorganization, the Committee  may
authorize the issuance or assumption of awards under this Plan upon such terms
and conditions as it may deem appropriate.
 
-28-

--------------------------------------------------------------------------------


 
(c) Committee Determinations.  The foregoing adjustments and the manner of
application of the foregoing provisions shall be determined by the Committee in
its sole discretion   Any such adjustment may provide for the elimination of any
fractional share which might otherwise become subject to a Plan Award.  With
respect to Plan Awards that are intended to qualify as ISOs, any such adjustment
must satisfy Code Section 422(b).
 
Section  13.  
ACCELERATION OF PAYMENT OR MODIFICATION OF PLAN AWARDS

 
(a) Acceleration and Modification.  The Committee, in the event of the death of
a Participant or in any other circumstance, may accelerate distribution of any
Plan Award in its entirety or in a reduced amount, or modify or terminate any
Plan Award, including the cancellation of an outstanding Plan Award that is not
subject to Code Section 409A in exchange for a cash payment, in each case on
such basis and in such manner as the Committee may determine in its sole
discretion; provided, however, that in no event shall the Committee (1)
“re-price” an Option or Stock Appreciation Right to provide for a grant price
that is less than the Fair Market Value of the Stock on the date on which the
Option or Stock Appreciation Right was originally granted, (2) cancel an Option
or Stock Appreciation Right and replace the cancelled Option or Stock
Appreciation Right with an Option, Stock Appreciation Right or other Plan Award
having an exercise price or base price less than that of the cancelled Option or
Stock Appreciation Right, or (3) make a cash payment in exchange for an Option
or Stock Appreciation Right if the Fair Market Value of a share of Stock is less
than the Option exercise price or Stock Appreciation Right base
price.   Notwithstanding the foregoing, unless determined otherwise by the
Committee, any such action shall be taken in a manner that will enable a Plan
Award that is intended to be exempt from Code Section 409A to continue to be so
exempt, or to enable a Plan Award that is intended to comply with Code Section
409A to continue to so comply.
 
(b) Change in Control.  Notwithstanding any other provision of the Plan, unless
the Committee determines otherwise at the time of grant, upon the occurrence of
a Change in Control:
 
-29-

--------------------------------------------------------------------------------


 
(1) any Options or Stock Appreciation Rights outstanding as of the date of the
Change in Control shall become fully vested (if not previously vested) and shall
be subject to the terms of the sale, merger, consolidation or other agreement
(the “Agreement”) governing the transaction the consummation of which results in
the Change in Control.  Such Agreement shall provide for one of the following:
 
(A) The continuation of such outstanding Options and Stock Appreciation Rights
by the Company (if the Company is the surviving corporation);
 
(B) The assumption of the Plan and such outstanding Options and Stock
Appreciation Rights by the surviving corporation or an affiliate of the
surviving corporation;
 
(C) The substitution by the surviving corporation or its parent of options and
stock appreciation rights with substantially the same terms and conditions for
such outstanding Options and  Stock Appreciation Rights;
 
(D) The full exercisability of such outstanding Options and Stock Appreciation
Rights, followed by the cancellation of such Options and Stock Appreciation
Rights at the conclusion of the exercise period provided in the Agreement; or
 
(E) The cancellation of such outstanding Options and Stock Appreciation Rights
(whether or not then exercisable) and payment in Stock, cash or cash equivalent.
 
(2) Any other Plan Award outstanding as of the date of such Change in Control,
and that are not then vested:
 
(A) shall become fully vested if vesting is based solely upon length of the
employment relationship, or shall become fully vested at the Target level (or if
greater, the then projected Final Award level) prorated
 
-30-

--------------------------------------------------------------------------------


 
for the portion of the Performance Period that has been completed as of the date
of the Change in Control;
 
(B) any restrictions or other conditions applicable to the Plan Award  shall
lapse, and such Plan Award shall become free of all restrictions and conditions;
and
 
(C) such Plan Award shall be immediately paid to the Participant.
 
Except as otherwise expressly provided in any agreement between a Participant
and the Company or a Subsidiary, if the receipt of any payment by a Participant
under the circumstances described above would result in the payment by the
Participant of any excise tax provided for in Section 280G and Section 4999 of
the Code, then the amount of such payment shall be reduced to the extent
required to prevent the imposition of such excise tax.


Notwithstanding the foregoing provisions of Section 12(b), unless determined
otherwise by the Committee, any such action shall be taken in a manner that will
enable a Plan Award that is intended to be exempt from Code Section 409A to
continue to be so exempt, or to enable a Plan Award that is intended to comply
with Code Section 409A to continue to so comply.


Section  14.  
RIGHTS AS A SHAREHOLDER

 
A Participant shall not have any rights as a shareholder with respect to any
Stock covered by any Plan Award until such Participant shall have become the
holder of record of such Stock.
 
Section  15.  
TERM, AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN AND AGREEMENTS

 
(a) Term.  No Plan Award shall be granted under the Plan on or after the tenth
(10th) anniversary of the Effective Date of the Plan, or such earlier date on
which the Plan is terminated pursuant to subsection (b) below.
 
(b) Amendment, Modification and Termination of Plan.  The Board may, from time
to time, amend or modify the Plan or any outstanding Plan Award, including
without
 
-31-

--------------------------------------------------------------------------------


 
limitation, to authorize the Committee to make Plan Awards payable in other
securities or other forms of property of a kind to be determined by the
Committee, and such other amendments as may be necessary or desirable to
implement such Plan Awards, or may terminate the Plan or any provision thereof;
provided, however, that no such action of the Board, without approval of the
shareholders of the Company, may (1) increase the total number of shares of
Stock with respect to which Plan Awards may be granted under the Plan or
increase the limits specified in Section 4, (2) extend the term of the Plan as
set forth in subsection (a) of this Section 15, (3) permit any person while a
member of the Committee or any other committee of the Board administering the
Plan to be eligible to receive or hold a Plan Award, (4) permit the Committee to
take any of the actions prohibited under items (1), (2) or (3) of subsection (a)
of Section 13, or (5) take any other action to amend the Plan, if the Company
determines that such amendment requires approval of the Company’s shareholders
is required in order to comply with Section 16 of the Exchange Act, Section
162(m) or other relevant section of the Code, the listing requirements of any
principal securities exchange or market on which the Stock is then traded, or
other applicable law.
 
(c) Limitation and Survival.  The Committee’s authority to act and to apply the
terms of the Plan with respect to any Plan Award granted prior termination of
the Plan, and a Participant’s ability to exercise an outstanding Plan award
granted prior to termination of the Plan and not otherwise cancelled by the
Board, shall survive termination of the Plan.
 
(d) Amendments for Changes in Law.  Notwithstanding anything to the contrary
herein, the Board shall have the authority to amend outstanding Plan Awards and
the Plan to take into account changes in law and tax and accounting rules as
well as other developments, and to grant Plan Awards that qualify for beneficial
treatment under such rules, without shareholder approval.  Further, the
provisions of Code Section 409A are incorporated into the Plan by reference to
the extent necessary for any Plan Award that is subject to Code Section 409A to
comply with such requirements, and except as otherwise determined by the
Committee, the Plan shall be administered in accordance with Section 409A as if
the requirements of Code Section 409A were set forth herein.
 
-32-

--------------------------------------------------------------------------------


 
Section  16.  
INDEMNIFICATION AND EXCULPATION

 
(a) Indemnification.  Each person who is or shall have been a member of the
Board, the Committee, or of any other committee of the Board administering the
Plan or of any committee appointed by the foregoing committees, shall be
indemnified and held harmless by the Company against and from any and all loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
such person in connection with or resulting from any claim, action, suit or
proceeding to which such person may be or become a party or in which such person
may be or become involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by such person in
settlement thereof (with the Company’s written approval) or paid by such person
in satisfaction of a judgment in any such action, suit or proceeding, except a
judgment in favor of the Company based upon a finding of such person’s lack of
good faith; subject, however, to the condition that, upon the institution of any
claim, action, suit or proceeding against such person, such person shall in
writing give the Company an opportunity, at its own expense, to handle and
defend the same before such person undertakes to handle and defend it on such
person’s behalf.  The foregoing right of indemnification shall not be exclusive
of any other right to which such person may be entitled as a matter of law or
otherwise, or any power that the Company may have to indemnify or hold such
person harmless.
 
(b) Exculpation.  Each member of the Board, the Committee, or of any other
committee of the Board administering the Plan or any committee appointed by the
foregoing committees, and each officer and employee of the Company, shall be
fully justified in relying or acting in good faith upon any information
furnished in connection with the administration of the Plan by any appropriate
person or persons other than such person.  In no event shall any person who is
or shall have been a member of the Board, the Committee, or of any other
committee of the Board administering the Plan or of any committee appointed by
the foregoing committees, or an officer or employee of the Company, be held
liable for any determination made or other action taken or any omission to act
in reliance upon any such information, or for any action (including the
furnishing of information) taken or any failure to act, if in good faith.
 
-33-

--------------------------------------------------------------------------------


 
Section  17.  
EXPENSES OF PLAN

 
The entire expense of offering and administering the Plan shall be borne by the
Company and its participating Subsidiaries; provided, that the costs and
expenses associated with the redemption or exercise of any Plan Award, including
but not limited to commissions charged by any agent of the Company, may be
charged to the Participants.
 
Section  18.  
FINALITY OF DETERMINATIONS

 
Each determination, interpretation, or other action made or taken pursuant to
the provisions of the Plan by the Board, the Committee or any committee of the
Board administering the Plan or any committee appointed by the foregoing
committees, shall be final and shall be binding and conclusive for all purposes
and upon all persons, including, but without limitation thereto, the Company,
the shareholders, the Committee and each of the members thereof, and the
directors, officers, and employees of the Company and its Subsidiaries, the
Participants, and their respective successors in interest.
 
Section  19.  
NO RIGHTS TO CONTINUED EMPLOYMENT OR TO PLAN AWARD

 
(a) No Right to Employment.  Nothing contained in this Plan, or in any booklet
or document describing or referring to the Plan, shall be deemed to confer on
any Participant the right to continue as an Employee or director of the Company
or Subsidiary, whether for the duration of any Performance Period, the duration
of any vesting period under a Plan Award, or otherwise, or affect the right of
the Company or Subsidiary to terminate the employment of any Participant for any
reason.
 
(b) No Right to Award.  No Employee or other person shall have any claim or
right to be granted a Plan Award under the Plan.  Having received an Award under
the Plan shall not give a Participant or any other person any right to receive
any other Plan Award under the Plan.  A Participant shall have no rights in any
Plan Award, except as set forth herein and in the applicable award grant.
 
Section  20.  
GOVERNING LAW, LIMITATION ON ACTIONS,  AND CONSTRUCTION

 
-34-

--------------------------------------------------------------------------------


 
The Plan and all actions taken hereunder shall be governed by, and the Plan
shall be construed in accordance with the laws of the State of Illinois without
regard to the principle of conflict of laws.  As a condition of receiving
benefits pursuant to any Plan Award, a Participant agrees, on behalf of the
Participant and all persons or entities that may claim through the Participant,
that (1) any legal action or other legal proceeding concerning the Plan or a
Plan Award may only be heard in a “bench” trial, and (2) any right to a jury
trial is waived.  No legal action or other legal proceeding may be brought with
respect to the Plan or any Plan Award more than one (1) year after the later of
(1) the last date on which the act or omission giving rise to the legal action
or proceeding occurred, or (2) the date on which the individual or entity
bringing such legal action or proceeding had knowledge (or reasonably should
have had knowledge) of the act of omission.  Titles and headings to Sections are
for purposes of reference only, and shall in no way limit, define or otherwise
affect the meaning or interpretation of the Plan.
 
Section  21.  
SECURITIES AND STOCK EXCHANGE REQUIREMENTS

 
(a) Restrictions on Resale.  Notwithstanding any other provision of the Plan, no
person who acquires Stock pursuant to the Plan may, during any period of time
that such person is an affiliate of the Company (within the meaning of the rules
and regulations of the Securities Exchange Commission) sell or otherwise
transfer such Stock, unless such offer and sale or transfer is made (1) pursuant
to an effective registration statement under the Securities Act of 1933 (“1933
Act”), which is current and includes the Stock to be sold, or (2) pursuant to an
appropriate exemption from the registration requirements of the 1933 Act, such
as that set forth in Rule 144 promulgated pursuant thereto.
 
(b) Registration, Listing and Qualification of Shares of Common
Stock.  Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Stock covered by a Plan Award upon any securities exchange or under any foreign,
federal, state or local law or practice, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of such Plan Award or the purchase or receipt of
Stock in connection therewith, no Stock may be purchased, delivered or received
pursuant to such Plan Award unless and until such registration, listing,
qualification, consent or approval shall have
 
-35-

--------------------------------------------------------------------------------


 
been effected or obtained free of any condition not acceptable to the
Committee.  Any person receiving or purchasing Stock pursuant to a Plan Award
shall make such representations and agreements and furnish such information as
the Committee may request to assure compliance with the foregoing or any other
applicable legal requirements.  The Company shall not be required to issue or
deliver any certificate or certificates for Stock under the Plan prior to the
Committee’s determination that all related requirements have been
fulfilled.  The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation, or requirement.
 
Section  22.  
EFFECTIVE DATE

 
The Plan shall become effective on the date on which affirmative shareholder
approval pursuant to Section 23 is obtained.
 
Section  23.  
VOTE REQUIRED

 
The affirmative vote of the holders of a majority of the total votes cast on the
proposal to approve the Plan at the 2007 annual meeting of shareholders of the
Company will be required for approval of the Plan, provided, that the total
votes cast on the proposal represents over fifty percent (50%) of all shares
entitled to vote on the proposal.



-36-

--------------------------------------------------------------------------------


